Citation Nr: 0835261	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of head trauma 
with associated post-concussion syndrome headaches and 
intermittent dizziness.

2.  Entitlement to service connection for a seizure disorder, 
including as secondary to service-connected residual of head 
trauma.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss, to include whether service connection can be granted.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for ringing in the 
right ear, to include whether service connection can be 
granted.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2003 and 
May 2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In January 2008, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In December 2007, the veteran withdrew his claims for service 
connection for hearing loss and tinnitus in the left ear.  
See 38 C.F.R. § 20.204.  

The claims for an increased rating for service-connected 
residuals of head trauma with associated post concussion 
syndrome headaches and intermittent dizziness and service 
connection for a seizure disorder and PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for 
ringing in both ears, right ear hearing loss, and PTSD.  The 
veteran did not appeal.  

2.  Evidence relevant to the claims for service connection 
for ringing and hearing loss in the right ear received since 
the March 2005 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims; it is not cumulative or 
redundant of the evidence previously considered and it raises 
a reasonable possibility of substantiating the claims.

3.  The veteran's current right ear hearing loss and tinnitus 
did not have their onset during active service, or within one 
year after separation from service, or result from disease or 
injury in service.

4.  Evidence relevant to the claim for service connection for 
PTSD received since the March 2005 decision, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence relevant to the claims for service 
connection for hearing loss and ringing in the right ear and 
PTSD received since the RO's final decision is new and 
material; thus, the claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to service connection for 
hearing loss and ringing in the right ear have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2005, the RO denied service connection for ringing 
in both ears and right ear hearing loss as there was no 
medical evidence of these conditions during service or 
following separation.  This decision also denied service 
connection for PTSD as there was no medical evidence of this 
condition during service and the veteran failed to submit a 
statement regarding his stressors.  The veteran did not 
appeal.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes May 2005 VA treatment record showing complaints of 
constant unilateral tinnitus in the right ear and a diagnosis 
of asymmetric hearing loss in the right ear.  The evidence 
following the March 2005 decision also includes additional 
treatment records for PTSD and a September 2006 statement 
from the veteran describing his claimed stressors.  The Board 
further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claims since it 
shows that the veteran currently suffers from hearing loss 
and ringing in the right ear and contains stressful events 
necessary to establish a claim for PTSD.  As new and material 
evidence has been presented, the claims are reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for ringing and hearing loss in the right ear and 
PTSD has been received, those claims are reopened.  As noted 
previously, the Board will remand the claim of service 
connection for PTSD for further development. 

The Board will address the issue of entitlement to service 
connection for ringing and hearing loss in the right ear on 
the merits.  The veteran has been provided the pertinent laws 
and regulations regarding service connection and has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claims.  Those arguments 
have focused on the issue of service connection, not whether 
new and material evidence has been submitted.  Thus, the 
veteran is not prejudiced by the Board's also addressing the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).   

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The service medical records are silent for any complaints, 
treatment or finding of hearing loss in the right ear.  
During a examination for enlistment into the Army Reserves in 
July 1985, the veteran underwent a audiological examination.  
Pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5

During a July 1988 periodic examination for service in the 
Army Reserves, the veteran again underwent a audiological 
examination.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

Following these examinations, the record is silent for any 
treatment or findings of hearing loss in the right ear until 
May 2005 VA treatment, which revealed complaints of a long 
standing history of asymmetric hearing loss with the right 
ear worse than the left.  He was diagnosed as having 
asymmetric sensorineural hearing loss, the right ear poorer 
than the left, with moderate to severe high frequency 
sensorineural hearing loss above 1500Hz.  

There is no competent medical evidence of record showing that 
the veteran's right ear hearing loss had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  The service medical records do not show that the 
veteran had hearing loss in service.  The first medical 
evidence following service showing hearing loss was the May 
2005 VA examination.  This was approximately 25 years after 
separation, and there is no record of hearing loss prior to 
that date.  This lengthy period without treatment is again 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxon 
v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
right ear hearing loss to service, and the medical evidence 
of record does not otherwise demonstrate they are related to 
service.  

With regard to the claim of service connection for ringing in 
the right ear, service medical records are silent for any 
complaints, treatment, or findings of ringing or tinnitus.  
The only medical evidence of record relating to this claim is 
the May 2005 VA treatment report that included the veteran's 
complaint of constant unilateral tinnitus only in the right 
ear.  No diagnosis was offered.  

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only notation 
of tinnitus is the complaint made during the May 2005 VA 
treatment.  The veteran reported the condition was constant, 
but did not indicate when it began.  

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Espiritu, 
2 Vet. App. at 494.  In addition, the record does not contain 
a competent opinion linking the veteran's claimed tinnitus to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard, 4 
Vet. App. at 392-94: Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the veteran's current ringing and hearing loss in the 
right ear are associated with an established event, injury, 
or disease in service; manifested during an applicable 
presumptive period; or otherwise may be associated with 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for right ear hearing loss is reopened; 
the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for ringing in the right ear is reopened; 
the appeal is granted to this extent only.

Service connection for hearing loss and ringing in the right 
ear are denied.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The veteran was diagnosed as having PTSD during a May 2002 VA 
psychiatric assessment.  The veteran admitted to having a 
history of substance abuse to treat himself.  The examiner 
referred to childhood abuse and several events that occurred 
during service, including head injuries and being attacked by 
a fellow serviceman with a brick.  

In September 2006, the veteran submitted stressor 
descriptions.  The first three stressors described took place 
in South Korea.  In March or April of 1978, the veteran 
stated that he was helping to unload a truck when a South 
Korean got into the truck and put it in gear, crushing R.C., 
a fellow serviceman, against a wall.  He was rushed to 
Yongsan Hospital where he died.  The second stressor 
described took place in June 1978 when the veteran was 
reportedly attacked by Sp-4 D. and was hit on the right side 
of his head with a brick.  He was treated at the aid station.  
The veteran also stated that in August 1978, he witnessed 
R.S. get hit by a speeding car.  He was tossed in the air and 
suffered broken legs and hips.  The last stressors described 
took place in Anniston, Alabama.  The veteran stated that he 
was involved in two motor vehicle accidents in March 1979 and 
July 1979 and sustained head injuries in both accidents.  He 
was treated for both accidents at the Fort McCullen Aid 
Station.  There is no indication of record that the RO has 
attempted to verify the veteran's alleged stressors.  In 
order to assure that the evaluation of the claim is fully 
informed, the RO should attempt to verify his alleged 
stressors.  

The sufficiency of a stressor is a medical determination.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Should the 
veteran's reported stressor be verified, the veteran should 
be afforded a VA psychiatric examination to determine whether 
the diagnosis of PTSD is supported by the verified stressor.  

Because the veteran's claimed stressors include allegations 
of a personal assault, any development of the record must be 
in accordance with that required of claims involving 
allegations of personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).  

VA will not deny a post-traumatic stress disorder claim that 
is based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  Thus additional due process compliance 
is needed.

The veteran seeks an increased rating for his service-
connected head trauma with associated post concussion 
syndrome headaches and intermittent dizziness.  A review of 
the file shows that his disability is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045, for brain disease 
due to trauma.  That code directs that 38 C.F.R. § 4.130, 
Diagnostic Code 9304 be considered, which is the part of the 
schedule which rates mental disorders, and specifically, 
dementia due to head trauma.  

It appears that the RO has rated the veteran's disability 
under Diagnostic Code 9304 for purely subjective complaints.  
However, the February 2003 VA examination and private and VA 
treatment reports show that the veteran may have some 
neurological manifestations.  During the February 2003 VA 
examination, physical examination revealed that neurovascular 
was intact and the veteran had full motor function except for 
a positive Romberg test and the veteran had to use a walker 
for ambulation.  In January 2006, the veteran had an abnormal 
Electroencephalogram (EEG) revealing epileptiform 
abnormalities, mostly from the right temporal area and 
occasionally from the left.  He has not been afforded a VA 
examination since February 2003.  Because traumatic brain 
injury may be rated based on neurological components of the 
disease, the Board finds that the veteran should be afforded 
a VA examination in order to properly assess the current 
symptoms and level of severity, including neurological 
findings, for service-connected residuals of head trauma.  

The veteran is claiming service connection for a seizure 
disorder, including as secondary to service-connected 
residual of head trauma with associated post concussion 
syndrome headaches and intermittent dizziness.  He has been 
diagnosed as having a seizure disorder.  In January 2003, the 
veteran was treated at Banner Health System for having 
seizures and headaches all day.  EEG and magnetic resonance 
imaging (MRI) of the head were normal.  He was diagnosed as 
having seizures, drug abuse and headaches.  A few days later 
he received additional treatment at Valley Lutheran Medical 
Center for a three week history of severe headaches and 
worsening seizure activity.  The veteran was diagnosed as 
having cocci meningitis.  During the February 2003 VA 
examination, the veteran reported having several head 
injuries during service, which included being hit on the 
right side of the head with a brick in 1978, two motor 
vehicle accidents in 1979, and while boxing in March 1980.  
He also reported a motor vehicle accident following service 
in 1984.  He claimed that following the 1980 injury, he had 
intermittent episodes of loss of consciousness.  Following a 
physical examination, the examiner stated that the etiology 
of the veteran's episodes of loss of consciousness was 
unclear, but could be due to seizure disorder, narcolepsy, 
cardiac arrhythmia or an infectious etiology.  In April 2003, 
the veteran asserted during VA treatment that he had been 
suffering from a seizure disorder for ten to twenty years 
secondary to several head injuries.  During VA treatment in 
August 2006, the examiner diagnosed the veteran as having 
headaches, chronic cocci meningitis, and a seizure disorder.  
A note next to the seizure disorder diagnosis speculated a 
relation to the diagnosis of headaches.  As the etiology of 
the veteran's seizures is unclear and the August 2006 note 
showed a possible relation to the veteran's service-connected 
head trauma residuals, the veteran should be scheduled for a 
VA examination to obtain a medical opinion, based on a review 
of the complete record, in order to determine if his seizure 
disorder is related to his service-connected residual of head 
trauma with associated post concussion syndrome headaches and 
intermittent dizziness.  See 38 C.F.R. § 3.159(c)(4).  

Finally, notice letters previously sent to the veteran did 
not inform him of the evidence required to establish service 
connection for a seizure disorder on a secondary basis.  Such 
notice deficiency should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice 
informing him of the information and evidence 
not of record that is necessary to 
substantiate his claim for entitlement to 
service connection for a seizure disorder, 
including as secondary to service-connected 
residual of head trauma with associated post 
concussion syndrome headaches and 
intermittent dizziness; about the information 
and evidence that VA will seek to provide; 
and about the information and evidence he is 
expected to provide.

Additionally, ask the veteran to identify 
potential alternative sources for supporting 
evidence of such personal assaults in 
accordance to the M21-1 Manual.  See also 
38 C.F.R. § 3.304(f).  In particular, the 
veteran should provide as much detailed 
information as possible including the dates, 
places, names of people present, and detailed 
descriptions of events.  The veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  Following the completion of # 1, request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate (if any), if the veteran has 
provided sufficiently detailed information to 
make such a request feasible.

3.  After completion of the foregoing, 
request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  

Provide JSRRC with a description of the 
alleged stressors described in the veteran's 
September 2006 statement.  Also, provide 
JSRRC with copies of any lay and medical 
statements of record and personnel records 
obtained showing service dates, duties, and 
units of assignment.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, Sec. 
5.14 corroborate the veteran's allegations of 
stressors occurring, specify that 
information.  If needed the veteran's 
credibility should be addressed. 

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as his assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.

5.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

6.  Schedule the veteran for a 
neurological examination to determine the 
nature and extent of his residuals of 
head trauma with associated post-
concussion syndrome headaches and 
intermittent dizziness and to determine 
the likely etiology of the currently 
diagnosed seizure disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to the examiner in 
conjunction with the examination.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Describe in detail all subjective 
complaints and then state whether each 
complaint is a residual of the head 
trauma.  

(b)  Identify all neurological residuals 
of the veteran's head trauma and 
specifically address whether the veteran 
has hemiplegia, epileptiform seizures, 
facial nerve paralysis, or any other 
purely neurological disabilities 
associated with trauma to the brain.    

(c)  Describe the effects of the 
veteran's service-connected disability of 
residuals of head trauma on his daily 
activity and how the disability impairs 
him functionally.  

(d)  Provide an opinion as whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the veteran's current 
seizure disorder was caused or aggravated 
by his service-connected residuals of 
head trauma with associated post-
concussion syndrome headaches and 
intermittent dizziness or his post-
service diagnosis of cocci meningitis.

A detailed rationale for any opinion 
expressed should be provided in the 
examination report.

7.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


